United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4009
                                    ___________

Cynthia M. Collins,                     *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Nebraska.
William H. Henderson, Postmaster        *
General, United States Postal Service, *
                                        *
            Defendant - Appellee.       *
                                   ___________

                              Submitted: May 12, 1999
                                  Filed: June 28, 1999
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FLOYD R. GIBSON, and MURPHY,
Circuit Judges.
                         ___________

MURPHY, Circuit Judge.

       Cynthia M. Collins was discharged by the United States Postal Service during
her probationary period after failing an examination required for her assigned position.
She applied for reinstatement which was denied, and she then sued for race and sex
discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et
seq. The case was tried to the district court1 which found in favor of Postmaster
General Henderson. Collins appeals, and we affirm.

       Collins, a black woman, began working for the Postal Service as a temporary
casual employee in September 1994. She was soon converted to a career employee
and assigned to work as a distribution window clerk, but she failed the examination
required for that position while she was still in her probationary period. She was
subsequently terminated on March 3, 1995, and then filed a union grievance alleging
that inadequate training caused her to fail the test. The Postal Service rescinded her
termination, and she was retrained. She took the distribution window clerk
examination again and failed once more. She was finally terminated effective
March 24.

       On March 31 Collins asked Mike T. Matuzek, the plant manager, to reinstate her
to a position of mail handler or mail processor. She had previously requested a transfer
to one of those positions. Matuzek refused her request for reinstatement, stating:

      In the interest of fairness and consistent treatment of all employees; the
      Omaha Plant does not entertain reinstatements or transfers of personnel
      who have previously been released from the Postal Service due to their
      inability to meet the requirements of their employment. As a result of this
      policy, I must deny your request for reinstatement.

Collins contends that this policy was applied unevenly by Matuzek.

     Collins filed a charge of race and sex discrimination with the Postal Service in
June 1995. A hearing was held before an Equal Opportunity Commission



      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.

                                          -2-
administrative judge, pursuant to 29 C.F.R. § 1614.109. In connection with this
hearing the Postal Service stated:

      Please be advised that the policy referred to throughout the above
      captioned complaint is not a written policy. It is more accurately
      described as Mr. Matuzek’s verbal expression to Human Resources of his
      aversion to reinstate individuals that have failed to qualify for Postal
      Service employment within his area of responsibility relative to Postal
      operations.

The administrative judge found that there had been no unlawful employment
discrimination based on race or sex. A final agency decision denying Collins’ claim
was issued in March 1997.2

       Collins then filed suit against the Postmaster General3 in federal district court,
claiming that the Postal Service had discriminated against her on the basis of race and
sex. Collins alleged that certain employees had been reinstated after termination and
that the failure to reinstate her was discriminatory. The Postmaster General filed a
motion for summary judgment, and Collins filed a cross-motion for partial summary
judgment on the question of liability. The district court denied both motions. It
concluded that Collins had established a prima facie case of race and sex discrimination
and that she had raised a genuine issue of material fact as to whether the reason offered
for denying her reinstatement was a pretext for intentional discrimination.



      2
        During 1997 the Postal Service contacted Collins about the possibility of being
reinstated as a mail handler or mail processor, but she failed a drug screen which was
part of the required process.
      3
      Collins’ complaint named as defendant Marvin T. Runyon, Postmaster General,
United States Postal Service. William H. Henderson is Runyon’s successor as
Postmaster General and has been substituted as the defendant.

                                          -3-
       The case was tried to the court. After examining the exhibits and hearing all the
evidence, including the testimony of Collins and Matuzek, the court concluded that the
Postmaster General was entitled to judgment. The court stated on the record that
neither racial nor sexual discrimination had been shown by a preponderance of the
evidence and that Matuzek’s reinstatement policy “was a reasonable business practice
and was not racially or sexually motivated.” The court suggested that things might
have worked out better if the human resources department had been more of an
advocate for Collins, but it found that there had been no racial or sexual motivation
involved in the denial of her reinstatement request. The district court subsequently
denied Collins’ motion for a new trial, and she filed this appeal.

       Collins first argues that the district court erred by not making the findings of fact
and conclusions of law required by Fed. R. Civ. P. 52(a). The district court discussed
the competing evidence in writing when it denied the summary judgment motions, but
it made abbreviated findings after hearing all the evidence. The key issue was whether
Matuzek acted on the basis of race or sex when he refused to reinstate Collins, and the
court found that he had not. While appellate review would have been simplified if the
district court had made more detailed findings after the trial, its ultimate findings are
sufficient to meet the requirements of Rule 52(a). See Allied Van Lines, Inc. v. Small
Business Administration, 667 F.2d 751, 753 (8th Cir. 1982) (“It is well established that
the trial court does not need to make specific findings on all facts but only must
formulate findings on the ultimate facts necessary to reach a decision. Findings are
adequate if they afford a reviewing court a clear understanding of the basis of the trial
court's decision.” (citations omitted) (quotation omitted)).

       Collins also argues that the alleged policy against reinstating employees cannot
be a defense to her prima facie case because the Postal Service itself says there was no
such policy. The refusal to reinstate Collins need not be based upon a formal written
policy, however. A clear explanation of a legitimate nondiscriminatory reason is
sufficient to rebut the presumption raised by Collins’ prima facie case. See Texas

                                            -4-
Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254–55 (1981) (“defendant
must clearly set forth, through the introduction of admissible evidence, the reasons for
the plaintiff’s rejection . . . [i]f the defendant carries this burden of production, the
presumption raised by the prima facie case is rebutted”). Matuzek’s statement to
Collins explaining his refusal to reinstate her — whether best characterized as a policy
or practice or merely his personal preference — provided a clear explanation of his
reason for doing so, and thus shifted the burden back to Collins to show that this
explanation was merely a pretext for discrimination. See id. at 253.

       Collins finally argues that Matuzek’s explanation for his refusal to reinstate her
was merely a pretext for discrimination. She relies on the evidence that three other
individuals had been reinstated at the Omaha Plant after not meeting their job
requirements. Larry J. Adam had been reinstated in February 1994 after having been
terminated for failing keyboard training. Connie Batts, a black male, had been
reinstated in August 1994 after having been terminated for twice failing the distribution
window clerk examination. Russell Ethridge had been reinstated in April 1995 after
his termination for twice failing the distribution window clerk examination. Collins’
counsel conceded at oral argument that the claim for race discrimination was
problematic since Batts is African American, but she argues that sex discrimination is
shown by the fact that all three reinstated workers were men. Postmaster Henderson
contends that Collins is not similarly situated to the three workers and adduced
evidence at trial that Ethridge was rehired from a Hiring Worksheet, rather than being
reinstated to his position, and that Matuzek had not been responsible for rehiring or
reinstating any of the three men. Collins maintains, however, that Matuzek signed one
of the letters of reinstatement.

        After weighing all of the evidence presented, the district court concluded that
discrimination had not been established by a preponderance of the evidence. The
district court’s careful attention to the record was shown by its opinion denying
Henderson’s motion for summary judgment. It indicated at that time that Collins had

                                          -5-
established a prima facie case and that there was a genuine issue as to whether
Matuzek’s stated reason was pretextual. It was for the fact finder to determine if there
had been an intent to discriminate. See Ryther v. KARE 11, 108 F.3d 832, 836 (8th
Cir. 1997) (en banc) (“the trier of fact proceeds to decide the ultimate question:
whether plaintiff has proven that the defendant intentionally discriminated” (quotation
omitted)). The court gave Collins every opportunity to establish that intent, and only
after hearing the testimony at trial did it make its credibility determinations and find in
favor of the Postmaster General. After our review of the record, we cannot say that the
findings and conclusions of the district court were clearly erroneous. See Fed. R. Civ.
P. 52(a).

      We therefore affirm the judgment.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -6-